DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17, 19-21, 23-26, 29-34 and 36 are objected to because of the following informalities: “A” at the beginning of claims 17, 19-21, 23-26, 29-34 and 36 must be changed to “The”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adzima et al. (WO 2006/113379).
	Adzima et al. teach a panel having a gypsum matrix, the gypsum matrix comprising:
	Gypsum in an amount of about 70 wt% [Page 10, lines 28-30; Table 2];
	glass fiber in an amount of from about 1.0% to about 10% wt% [page 8, lines 10-21];
A binder in an amount of about 4.0 to about 40 wt% [Page 10, lines 9-12; Table 2].  Adzima et al. teach binders other than acrylic (Claims 4 and 10).  Adzima et al. teach polyvinyl acetate (Claims 4 and 10).  It would have been obvious to select polyvinyl acetate as the only binder in Adzima et al.
	the glass fiber and the polymeric binder present in a weight ratio of at least 2 parts binder to one part fiber [page 8, lines 10-21; Examples; Table 2]; and
	wherein the amount of sand is 0 wt% and the amount of cellulosic fiber is 0 wt% [Examples; Table 2].
The amount of polymer binder and glass fiber of Adzima et al. overlaps the claimed amount.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
"About" permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8% In re Ayers, 154 F2d 182, 69 U.S.P.Q. 109 (C.C.P.A. 1946). 
The amount of gypsum in Adzima et al. (about 70 wt%) is close to the claimed amount of 79 wt%.  It is noted that the claim uses the terms gypsum and stucco interchangeably.  Stucco is calcium sulfate hemihydrate, which Adzima et al. teach as their gypsum component (page 10, lines 13-30).
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05).
Regarding claim 36:  Adzima et al. teach polyvinyl acetate (Claims 4 and 10).  It would have been obvious to select polyvinyl acetate as the only binder in Adzima et al.

Oath/Declaration
The declaration under 37 CFR 1.132 filed 10/5/2022 is sufficient to overcome the rejection of claims 14, 17, 19-21, 23-26, 29-34 and 36 based upon Adzima et al.
The declaration under 37 CFR 1.132 filed 10/5/2022 is insufficient to overcome the rejection of claims 35-36 based upon Adzima et al. as set forth in the last Office action.
The majority of the remarks in the declaration are directed toward claim 14 and the facing materials.  With regard to claim 35, the Applicant has alleged unexpected results.  This is not persuasive because the claims are not commensurate in scope with the data provided, and the Applicant has not demonstrated unexpected results over the closest prior art, which is Adzima et al.  The Applicant does not have any comparative examples where the amount of stucco is outside of the claimed range.  Neither does the Applicant provide a comparative example utilizing the polymer in the examples of Adzima et al.  The instant comparative examples comprise starch, not an acrylic polymer as present in the composition of Adzima et al. 

Response to Arguments
Applicant's arguments filed 10/5/2022 have been fully considered but they are not persuasive. 
The Applicant has alleged unexpected results when using polyvinyl acetate.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.  
2)  The Applicant has not demonstrated unexpected results over the closest prior art, which is Adzima et al.  
3)  The instant comparative examples comprise starch, not an acrylic polymer as present in the composition of Adzima et al. 
The Applicant has made the argument that Adzima et al. fail to teach the claimed amount of stucco.  This is not persuasive because the amount of gypsum in Adzima et al. (about 70 wt%) is close to the claimed amount of 79 wt%.  It is noted that the claim uses the terms gypsum and stucco interchangeably.  Stucco is calcium sulfate hemihydrate, which Adzima et al. teach as their gypsum component (page 10, lines 13-30).
"About" permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8% In re Ayers, 154 F2d 182, 69 U.S.P.Q. 109 (C.C.P.A. 1946). 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05).
The Applicant has made the argument that the amount of stucco in the examples of Adzima et al. are lower than the claimed range.  This is not persuasive because patents are relevant prior art for all that they contain and not just the preferred embodiments.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP 2123.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
The Applicant has alleged unexpected results due to the amount of gypsum.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.  
2)  The Applicant does not have comparative data wherein only the amount of gypsum is altered outside of the claimed range.
3)  The Applicant has not demonstrated unexpected results over the closest prior art, which is Adzima et al. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   /JOHN E USELDING/  Primary Examiner, Art Unit 1763